Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The Information Disclosure Statements filed on 08/04/2022 has been considered by the Examiner.

Withdrawn Claim Rejections
All rejections recited in the Office Action of 03/29/2022 have been withdrawn in
view of Applicant's amendments and/or arguments submitted on 06/29/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 18-20 which are drawn to non-elected method claims have been rejoined.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts fails to teach the claimed invention.
Specifically, the prior arts fail to teach the limitation of “a container dimensioned to encase the base portion and the grip portion of the handle and the absorbent swab material and the buffer solution within a fluid-tight interior volume” of independent claims 1 and 9. 
For example, one of the closest prior arts Eguchi et al. (US20060074347A1) teach a sputum-collecting tool that has a sputum-collecting device with a base part having a sputum-collecting portion for collecting sputum at one end and a handle portion at the other end (Abstract). Eguchi et al. teach that the container 14 comprises two parts: a lower parts 14a and an upper parts 14b. The collection device 13 also has two parts: a base part 11 and a handle part 12. Base part 11 is inserted into lower part 14a and being enclosed. The handle part 12 is partially covered by upper part 14b. However, since the upper part 14b has an open shape, the handle part 12 is not enclosed by the upper part 14b (Fig. 3 e, Fig. 6 and Par. 52-53). Eguchi et al. also teach that the container 14 contains a specified amount of accumulated preservative liquid E (Par. 52) which is located in the lower part 14a (Fig. 8). Fig. 8 shows only the base part 11 is enclosed with the buffer solution inside the lower part 14a.
Therefore, the handle/grip part of the tool of Eguchi et al. is not enclosed in the container with the swab and buffer. One having ordinary skill in the art would not have been motivated to make the modification of the tool of Eguchi et al. to enclose the grip part inside the container together with the swab and buffer because Eguchi et al, teach preventing other objects from contacting the handle/grip part 12 (Par. 53). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1641